number release date id office uilc cca_2009121514175335 ------------------ from -------------------- sent tuesday date pm to -------------------- cc subject re tr b -------- the dividend recapture rule_of d generally targets events that may create a built-in_loss in stock either by reducing the stock's value without reducing the shareholder's basis as in the case of a dividend distributed shortly before sale or by increasing basis without increasing value as in the case of an investment in us property taxable under sec_951 or a dividend received from a lower-tier corporation subpart_f inclusions but not non-subpart f e_p other than that invested in us property increase basis and pti distributions but not dividends decrease basis see sec_961 and notice_88_71 providing for recognition of sec_986 gain_or_loss as if pti were distributed and corresponding adjustments to stock basis immediately before stock is sold the value attributed to e_p may or may not be reflected in a shareholder's stock basis depending on whether the shares were acquired before or after the e_p was realized and whether the e_p represented subpart_f or non-subpart f income but regardless of whether the e_p value is included in the shareholder's stock basis the regulation reflects a general presumption that the distribution of e_p shortly before sale reduces the value and sales_price of the stock since a pti distribution unlike a regular dividend also reduces the shareholder's stock basis it is not as likely to create a built-in_loss this difference may account for the exclusion of most sec_951 inclusions pti distributions and any associated sec_986 gain_or_loss from the regulation's definition of a dividend recapture_amount in your case an actual distribution of pti before sale would reduce the shareholder's stock basis by the dollar amount of the related subpart_f inclusion thus reducing the loss realized on the stock sale the sec_986 gain realized on the actual pti distribution would neither increase nor decrease the stock basis for purposes of computing the loss on the sale the adjustment would be a wash if basis were deemed to go up for the gain and down for the distribution please don't hestitate to call if you have further questions thanks -------------------- ----------------------- -------------------
